EXHIBIT 10.03

ITT CORPORATION

2011 OMNIBUS INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

THIS AGREEMENT (the “Agreement”), effective as of the 8th day of March, 2012, by
and between ITT Corporation. (the “Company”) and [name] (the “Grantee”),
WITNESSETH:

WHEREAS, the Grantee is now employed by the Company or an Affiliate (as defined
in the Company’s 2011 Omnibus Incentive Plan (the “Plan”)) as an employee, and
in recognition of the Grantee’s valued services, the Company, through the
Compensation and Personnel Committee of its Board of Directors (the
“Committee”), desires to provide an inducement to remain in service of the
Company and as an incentive for increased efforts during such service pursuant
to the provisions of the Plan.

NOW, THEREFORE, in consideration of the terms and conditions set forth in this
Agreement and the provisions of the Plan, a copy of which is attached hereto and
incorporated herein as part of this Agreement, and any administrative rules and
regulations related to the Plan as may be adopted by the Committee, the parties
hereto hereby agree as follows:

 

1. Grant of Restricted Stock Units.    In accordance with, and subject to, the
terms and conditions of the Plan and this Agreement, the Company hereby confirms
the grant on March 8, 2012 (the “Grant Date”) to the Grantee of #,### Restricted
Stock Units. The Restricted Stock Units are notional units of measurement
denominated in Shares of common stock (i.e., one Restricted Stock Unit is
equivalent in value to one share of common stock).

The Restricted Stock Units represent an unfunded, unsecured right to receive
Shares (and dividend equivalent payments pursuant Section 2(b) hereof) in the
future if the conditions set forth in the Plan and this Agreement are satisfied.

 

2. Terms and Conditions.    It is understood and agreed that the Restricted
Stock Units are subject to the following terms and conditions:

 

  (a) Restrictions.    Except as otherwise provided in the Plan and this
Agreement, neither this Award nor any Restricted Stock Units subject to this
Award may be sold, assigned, pledged, exchanged, transferred, hypothecated or
encumbered, other than to the Company as a result of forfeiture of the
Restricted Stock Units.

 

  (b) Voting and Dividend Equivalent Rights.    The Grantee shall not have any
privileges of a stockholder of the Company with respect to the Restricted Stock
Units or any Shares that may be delivered hereunder, including without
limitation any right to vote such Shares or to receive dividends, unless and
until such Shares are delivered upon vesting of the Restricted Stock Units.
Dividend equivalents shall be earned with respect to each Restricted Stock Unit
that vests. The amount of dividend equivalents earned with respect to each such
Restricted Stock Unit that vests shall be equal to the total dividends declared
on a Share where the record date of the dividend is between the Grant Date of
this Award and the date a Share is issued upon vesting of the Restricted Stock
Unit. Any dividend equivalents earned shall be paid in cash to the Grantee when
the Shares subject to the vested Restricted Stock Units are issued. No dividend
equivalents shall be earned or paid with respect to any Restricted Stock Units
that do not vest. Dividend equivalents shall not accrue interest.

 

  (c)

Vesting of Restricted Stock Units and Payment.    Subject to earlier vesting
pursuant to subsections 2(d) and 2(e) below, the Restricted Stock Units shall
vest (meaning the Period of Restriction shall lapse and the Restricted Stock
Units shall become free of the forfeiture provisions in this Agreement) on
March 8, 2015, provided the Grantee has been continuously employed by the
Company or an Affiliate on a full-time basis from the Grant Date through the
date the Restricted Stock Units vest. Except as provided in subsections 2(i)(i)
and 2(i)(ii) below, upon vesting of the Restricted Stock Units (including
vesting pursuant to subsections 2(d) or 2(e) below), the Company will deliver to
the Grantee (i) one

 

1



--------------------------------------------------------------------------------

  Share for each vested Restricted Stock Unit, with any fractional Shares
resulting from proration pursuant to subsection 2(e)(ii) to be rounded to the
nearest whole Share (with 0.5 to be rounded up) and (ii) an amount in cash
attributable to any dividend equivalents earned in accordance with subsection
2(b) above, less any Shares withheld in accordance with subsection 2(f) below.
For the avoidance of doubt, continuous employment of a Grantee by the Company or
an Affiliate for purposes of vesting in the Restricted Stock Units granted
hereunder shall include continuous employment with the Company for so long as
the Grantee continues working at such entity.

 

  (d) Effect of Acceleration Event.    The Restricted Stock Units shall vest in
full upon an Acceleration Event.

 

  (e) Effect of Termination of Employment.    If the Grantee’s employment with
the Company and its Affiliates is terminated for any reason and such termination
constitutes a “separation from service” within the meaning of Section 409A of
the Code and any related regulations or other effective guidance promulgated
thereunder (“Section 409A”), any Restricted Stock Units that are not vested at
the time of such separation from service shall be immediately forfeited except
as follows:

 

  (i) Separation from Service due to Death or Disability.    If the Grantee’s
separation from service is due to death or Disability (as defined below), the
Restricted Stock Units shall immediately become 100% vested as of such
separation from service. For purposes of this Agreement, the term “Disability”
shall mean the complete and permanent inability of the Grantee to perform all of
his or her duties under the terms of his or her employment, as determined by the
Committee upon the basis of such evidence, including independent medical reports
and data, as the Committee deems appropriate or necessary.

 

  (ii) Separation from Service due to Retirement or Separation from Service by
the Company for Other than Cause.    If the Grantee’s separation from service is
due to Retirement (as defined below) or an involuntary separation from service
by the Company (or an Affiliate, as the case may be) for other than cause (as
determined by the Committee), a prorated portion of the Restricted Stock Units
shall immediately vest as of such separation from service. For these purposes,

 

  A. the prorated portion of the Restricted Stock Units shall be determined by
multiplying the total number of Restricted Stock Units subject to this Award by
a fraction, the numerator of which is the number of full months during which the
Grantee has been continually employed since the Grant Date, together with any
period during which the Grantee is entitled to receive severance in the form of
salary continuation (not to exceed 36 in the aggregate), and the denominator of
which is 36 (for avoidance of doubt, the period during which the Grantee may
receive severance in the form of salary continuation or otherwise shall not
affect the determination of the date of the Grantee’s separation from service or
the date of delivery of any Shares or dividend equivalent payments); and

 

  B. full months of employment shall be based on monthly anniversaries of the
Grant Date, not calendar months.

For purposes of this Agreement, the term “Retirement” shall mean any termination
of the Grantee’s employment after the date the Grantee is eligible to commence
receipt of retirement benefits under the provisions of the ITT Salaried
Retirement Plan as in effect prior to October 31, 2011 or an Affiliate Company
Retirement Plan, or would have been eligible had Grantee been a participant in
such Retirement Plan. Effective as of January 1, 2012, “Retirement” shall mean
with respect to a Grantee who was not a member of the ITT Salaried Retirement
Plan or an Affiliate Company Retirement Plan immediately prior to October 31 and
who becomes a Grantee on or after January 1, 2012, the termination of employment
by such Grantee after the date such Grantee attains age 55 and completes 10 or
more years of Service (as such term is defined in the new ITT Corporation
Retirement Savings Plan for Salaried Employees) or attains age 65, if earlier.

 

  (f)

Tax Withholding.    In accordance with Article 15 of the Plan, the Company may
make such provisions and take such actions as it may deem necessary for the
withholding of all applicable taxes attributable to the Restricted Stock Units
and any related dividend equivalents. Unless the Committee determines otherwise,
the minimum statutory tax withholding required to be withheld upon delivery of
the Shares and

 

2



--------------------------------------------------------------------------------

payment of dividend equivalents shall be satisfied by withholding a number of
Shares having an aggregate Fair Market Value equal to the minimum statutory tax
required to be withheld. If such withholding would result in a fractional Share
being withheld, the number of Shares so withheld shall be rounded up to the
nearest whole Share. Notwithstanding the foregoing, the Grantee may elect to
satisfy such tax withholding requirements by timely remittance of such amount by
cash or check or such other method that is acceptable to the Company, rather
than by withholding of Shares, provided such election is made in accordance with
such conditions and restrictions as the Company may establish. If FICA taxes are
required to be withheld while the Award is outstanding, such withholding shall
be made in a manner determined by the Company.

 

  (g) Grantee Bound by Plan and Rules.    The Grantee hereby acknowledges
receipt of a copy of the Plan and this Agreement and agrees to be bound by the
terms and provisions thereof. The Grantee agrees to be bound by any rules and
regulations for administering the Plan as may be adopted by the Committee prior
to the date the Restricted Stock Units vest. Terms used herein and not otherwise
defined shall be as defined in the Plan.

 

  (h) Governing Law.    This Agreement is issued, and the Restricted Stock Units
evidenced hereby are granted, in White Plains, New York, and shall be governed
and construed in accordance with the laws of the State of New York, excluding
any conflicts or choice of law rule or principle that might otherwise refer
construction or interpretation of this Agreement to the substantive law of
another jurisdiction.

 

  (i) Section 409A Compliance.    To the extent applicable, it is intended that
the Plan and this Agreement comply with the requirements of Section 409A, and
the Plan and this Agreement shall be interpreted accordingly.

 

  (i) If it is determined that all or a portion of the Award constitutes
deferred compensation for purposes of Section 409A, and if the Grantee is a
“specified employee,” as defined in Section 409A(a)(2)(B)(i) of the Code, at the
time of the Grantee’s separation from service, then, to the extent required
under Section 409A, any Shares that would otherwise be distributed (along with
the cash value of all dividend equivalents that would be payable) upon the
Grantee’s separation from service, shall instead be delivered (and, in the case
of the dividend equivalents, paid) on the earlier of (x) the first business day
of the seventh month following the date of the Grantee’s separation from service
or (y) the Grantee’s death.

 

  (ii) If it is determined that all or a portion of the Award constitutes
deferred compensation for purposes of Section 409A, upon an Acceleration Event
that does not constitute a “change in the ownership” or a “change in the
effective control” of the Company or a “change in the ownership of a substantial
portion of a corporation’s assets” (as those terms are used in Section 409A),
the Restricted Stock Units shall vest at the time of the Acceleration Event, but
distribution of any Restricted Stock Units (or related dividend equivalents)
that constitute deferred compensation for purposes of Section 409A shall not be
accelerated (i.e., distribution shall occur when it would have occurred absent
the Acceleration Event).

IN WITNESS WHEREOF, the Company has caused this instrument to be executed by its
Chief Executive Officer and President, or a Vice President, as of the 8th day of
March, 2012.

 

Agreed to:

   ITT CORPORATION   

 

    

LOGO [g323203xbrl_ex1003st10.jpg]

  

Grantee

       

(Online acceptance constitutes agreement)

            Dated:                                               Dated: March 8,
2012   

Enclosures

         

 

3